Case 2:20-cv-01491-JAD-NJK Document 17
                                    16 Filed 08/22/21
                                             08/17/21 Page 1 of 2
                                                                3




                                           ECF Nos. 5, 9, 16
    Case 2:20-cv-01491-JAD-NJK Document 17
                                        16 Filed 08/22/21
                                                 08/17/21 Page 2
                                                               3 of 2
                                                                    3




                                                           17th        August




                                                   /s/ Henry H. Kim




                                       ORDER

        Based on the parties' stipulation [ECF No. 16] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its
own fees and costs. All motions [ECF Nos. 5, 9] are DENIED as moot. The Clerk of Court is
directed to CLOSE THIS CASE.

                                           _________________________________
                                           U.S. District Judge Jennifer A. Dorsey
                                           Dated: August 22, 2021
